PER CURIAM.
It was not a valid objection to the order appealed from, made at special term, that it permitted an amendment that substituted a cause of action different from the one averred in the complaint. Deyo v. Morse, 144 N. Y. 216, 39 N. E. 81. The peculiarities of the litigation placed it within the discretion of the court to determine whether or not there were laches on the part of the plaintiff which should defeat his application to amend. Order affirmed, with $10 costs, and disbursements to be taxed.